Title: IV. The Declaration as Adopted by Congress, [6 July 1775]
From: Continental Congress
To: 


                        
                            [6 July 1775]
                        
                        A Declaration by the Reprensentatives of the United Colonies of North-America, now met in Congress at Philadelphia, setting forth the Causes and Necessity of their taking up Arms.
                        if it was possible for Men, who exercise their Reason to believe, that the Divine Author of our Existence intended a Part of the human Race to hold an absolute Property in, and an unbounded Power over others, marked out by his infinite Goodness and Wisdom, as the Objects of a legal Domination never rightfully resistible, however severe and oppressive, the Inhabitants of these Colonies might at least require from the Parliament of Great-Britain some Evidence, that this dreadful Authority over them has been granted to that Body. But a Reverence for our great Creator, Principles of Humanity, and the Dictates of Common Sense, must convince all those who reflect upon the Subject, that Government was instituted to promote the Welfare of Mankind, and ought to be administered for the Attainment of that End. The Legislature of Great-Britain, however, stimulated by an inordinate Passion for a Power not only unjustifiable, but which they know to be peculiarly reprobated by the very Constitution of that Kingdom, and desperate of Success in any Mode of Contest, where Regard should be had to Truth, Law, or Right, have at Length, deserting those, attempted to effect their cruel and impolitic Purpose of enslaving these Colonies by Violence, and have thereby rendered it necessary for us to close with their last Appeal from Reason to Arms. Yet, however blinded that Assembly may be, by their intemperate Rage for unlimited Domination, so to Slight Justice and the Opinion of Mankind, we esteem ourselves bound by Obligations of  Respect to the Rest of the World, to make known the Justice of our Cause.
                        Our Forefathers, Inhabitants of the Island of Great-Britain, left their Native Land, to seek on these Shores a Residence for civil and religious Freedom. At the Expence of their Blood, at the Hazard of their Fortunes, without the least Charge to the Country from which they removed, by unceasing Labour and an unconquerable Spirit, they effected Settlements in the distant and inhospitable Wilds of America, then filled with numerous and warlike Nations of Barbarians. Societies or Governments, vested with perfect Legislatures, were formed under Charters from the Crown, and an harmonious Intercourse was established between the Colonies and the Kingdom from which they derived their Origin. The mutual Benefits of this Union became in a short Time so extraordinary, as to excite Astonishment. It is universally confessed, that the amazing Increase of the Wealth, Strength, and Navigation of the Realm, arose from this Source; and the Minister, who so wisely and successfully directed the Measures of Great-Britain in the late War, publicly declared, that these Colonies enabled her to triumph over her Enemies. Towards the Conclusion of that War, it pleased our Sovereign to make a Change in his Counsels. >From that fatal Moment, the Affairs of the British Empire began to fail into Confusion, and gradually sliding from the Summit of glorious Prosperity to which they had been advanced by the Virtues and Abilities of one Man, are at length distracted by the Convulsions, that now shake it to its deepest Foundations. The new Ministry finding the brave Foes of Britain, though frequently defeated, yet still contending, took up the unfortunate Idea of granting them a hasty Peace, and of then subduing her faithful Friends.
                        These devoted Colonies were judged to be in such a State, as to present Victories without Bloodshed, and all the easy Emoluments of statuteable Plunder. The uninterrupted Tenor of their peaceable and respectful Behaviour from the Beginning of Colonization, their dutiful, zealous, and useful Services during the War, though so recently and amply acknowledged in the most honourable Manner by his Majesty, by the late King, and by Parliament, could not save them from the meditated Innovations. Parliament was influenced to adopt the pernicious Project, and assuming a new Power over them, have in the Course of eleven Years given such decisive Specimens of the Spirit and Consequences attending this Power, as to leave no Doubt concerning the Effects of Acquiescence under it. They have undertaken to give and grant our Money without our Consent, though we have ever exercised an exclusive Right to dispose of our own Property; Statutes have been passed for extending the Jurisdiction of Courts of Admiralty and Vice-Admiralty beyond their ancient Limits; for depriving us of the accustomed and inestimable Privilege of Trial by Jury in Cases affecting both Life and Property; for suspending the Legislature of one of the Colonies; for interdicting all Commerce to the Capital of another; and for altering fundamentally the Form of Government established by Charter, and secured by Acts of its own Legislature solemnly confirmed by the Crown; for exempting the “Murderers” of Colonists from legal Trial, and in  Effect, from Punishment; for erecting in a neighbouring Province, acquired by the joint Arms of Great-Britain and America, a Despotism dangerous to our very Existence; and for quartering Soldiers upon the Colonists in Time of profound Peace. It has also been resolved in Parliament, that Colonists charged with committing certain Offences, shall be transported to England to be tried.
                        But why should we enumerate our Injuries in detail? By one Statute it is declared, that Parliament can “of right make Laws to bind us in all Cases whatsoever.” What is to defend us against so enormous, so unlimited a Power? Not a single Man of those who assume it, is chosen by us; or is subject to our Controul or Influence; but on the Contrary, they are all of them exempt from the Operation of such Laws, and an American Revenue, if not diverted from the ostensible Purposes for which it is raised, would actually lighten their own Burdens in Proportion, as they increase ours. We saw the Misery to which such Despotism would reduce us. We for ten Years incessantly and ineffectually besieged the Throne as Supplicants; we reasoned, we remonstrated with Parliament in the most mild and decent Language.
                        Administration sensible that we should regard these oppressive Measures as Freemen ought to do, sent over Fleets and Armies to enforce them. The Indignation of the Americans was roused, it is true; but it was the Indignation of a virtuous, loyal, and affectionate People. A Congress of Delegates from the United Colonies was assembled at Philadelphia, on the fifth Day of last September. We resolved again to offer an humble and dutiful Petition to the King, and also addressed our Fellow Subjects of Great-Britain. We have pursued every temperate, every respectful Measure; we have even proceeded to break off our commercial Intercourse with our Fellow Subjects, as the last peaceable Admonition, that our Attachment to no Nation upon Earth should supplant our Attachment to Liberty. This, we flattered ourselves, was the ultimate Step of the Controversy: But subsequent Events have shewn, how vain was this Hope of finding Moderation in our Enemies.
                        Several threatening Expressions against the Colonies were inserted in His Majesty’s Speech; our Petition, tho’ we were told it was a Decent one, and that his Majesty had been pleased to receive it graciously, and to promise laying it before his Parliament, was huddled into both Houses among a Bundle of American Papers, and there neglected. The Lords and Commons in their Address, in the Month of February, said, that “a Rebellion at that Time actually existed within the Province of Massachusetts-Bay; and that those concerned in it, had been countenanced and encouraged by unlawful Combinations and Engagements, entered into by his Majesty’s Subjects in several of the other Colonies; and therefore they besought his Majesty, that he would take the most effectual Measures to inforce due Obedience to the Laws and Authority of the Supreme Legislature.” Soon after, the commercial Intercourse of whole Colonies, with foreign Countries, and with each other, was cut off by an Act of Parliament; by another, several of them were intirely prohibited from the Fisheries in the Seas near their Coasts, on which  they always depended for their Sustenance; and large Re-inforcements of Ships and Troops were immediately sent over to General Gage.
                        Fruitless were all the entreaties, arguments, and eloquence of an Illustrious Band of the most distinguished Peers, and Commoners, who nobly and strenuously asserted the Justice of our Cause, to stay, or even to mitigate the heedless fury with which these accumulated and unexampled Outrages were hurried on. Equally fruitless was the interference of the City of London, of Bristol, and many other respectable Towns in our Favour. Parliament adopted an insidious Manoeuvre calculated to divide us, to establish a perpetual Auction of Taxations where Colony should bid against Colony, all of them uninformed what Ransom would redeem their Lives; and thus to extort from us, at the Point of the Bayonet, the unknown sums that should be sufficient to gratify, if possible to gratify, ministerial Rapacity, with the miserable indulgence left to us of raising, in our own Mode, the prescribed Tribute. What Terms more rigid and humiliating could have been dictated by remorseless Victors to conquered Enemies? In our circumstances to accept them, would be to deserve them.
                        Soon after the Intelligence of these proceedings arrived on this Continent, General Gage, who in the course of the last Year had taken Possession of the Town of Boston, in the Province of Massachusetts-Bay, and still occupied it as a Garrison, on the 19th day of April, sent out from that Place a large detachment of his Army, who made an unprovoked Assault on the Inhabitants of the said Province, at the Town of Lexington, as appears by the Affidavits of a great Number of Persons, some of whom were Officers and Soldiers of that detachment, murdered eight of the Inhabitants, and wounded many others. From thence the Troops proceeded in warlike Array to the Town of Concord, where they set upon another Party of the Inhabitants of the same Province, killing several and wounding more, until compelled to retreat by the country People suddenly assembled to repel this cruel Aggression. Hostilities, thus commenced by the British Troops, have been since prosecuted by them without regard to Faith or Reputation. The Inhabitants of Boston being confined within that Town by the General their Governor, and having, in order to procure their dismission, entered into a Treaty with him, it was stipulated that the said Inhabitants having deposited their Arms with their own Magistrates, should have liberty to depart, taking with them their other Effects. They accordingly delivered up their Arms, but in open violation of Honour, in defiance of the obligation of Treaties, which even savage Nations esteemed sacred, the Governor ordered the Arms deposited as aforesaid, that they might be preserved for their owners, to be seized by a Body of Soldiers; detained the greatest part of the Inhabitants in the Town, and compelled the few who were permitted to retire, to leave their most valuable Effects behind.
                        By this perfidy Wives are separated from their Husbands, Children from their Parents, the aged and the sick from their Relations and Friends, who wish to attend and comfort them; and those who have been used to live in Plenty and even Elegance, are reduced to deplorable Distress.
                        
                        The General, further emulating his ministerial Masters, by a Proclamation bearing date on the 12th day of June, after venting the grossest Falsehoods and Calumnies against the good People of these Colonies, proceeds to “declare them all, either by Name or Description, to be Rebels and Traitors, to supersede the course of the Common Law, and instead thereof to publish and order the use and exercise of the Law Martial.” His Troops have butchered our Countrymen, have wantonly burnt Charlestown, besides a considerable number of Houses in other Places; our Ships and Vessels are seized; the necessary supplies of Provisions are intercepted, and he is exerting his utmost Power to spread destruction and devastation around him.
                        We have received certain Intelligence, that General Carleton, the Governor of Canada, is instigating the People of that Province and the Indians to fall upon us; and we have but too much reason to apprehend, that Schemes have been formed to excite domestic Enemies against us. In brief, a part of these Colonies now feel, and all of them are sure of feeling, as far as the Vengeance of Administration can inflict them, the complicated Calamities of Fire, Sword, and Famine. We are reduced to the alternative of chusing an unconditional Submission to the tyranny of irritated Ministers, or resistance by Force. The latter is our choice. We have counted the cost of this contest, and find nothing so dreadful as voluntary Slavery. Honour, Justice, and Humanity, forbid us tamely to surrender that Freedom which we received from our gallant Ancestors, and which our innocent Posterity have a right to receive from us. We cannot endure the infamy and guilt of resigning succeeding Generations to that wretchedness which inevitably awaits them, if we basely entail hereditary Bondage upon them.
                        Our cause is just. Our union is perfect. Our internal Resources are great, and, if necessary, foreign Assistance is undoubtedly attainable. We gratefully acknowledge, as signal Instances of the Divine Favour towards us, that his Providence would not permit us to be called into this severe Controversy, until we were grown up to our present strength, had been previously exercised in warlike Operation, and possessed of the means of defending ourselves. With hearts fortified with these animating Reflections, we most solemnly, before God and the World, declare, that, exerting the utmost Energy of those Powers, which our beneficent Creator hath graciously bestowed upon us, the Arms we have been compelled by our Enemies to assume, we will, in defiance of every Hazard, with unabating Firmness and Perseverence, employ for the preservation of our Liberties; being with one Mind resolved to die Freemen rather than to live Slaves.
                        Lest this Declaration should disquiet the Minds of our Friends and Fellow-Subjects in any part of the Empire, we assure them that we mean not to dissolve that Union which has so long and so happily subsisted between us, and which we sincerely wish to see restored. Necessity has not yet driven us into that desperate Measure, or induced us to excite any other Nation to War against them. We have not raised Armies with ambitious Designs of separating from Great-Britain, and establishing Independent States. We fight not for Glory or for Conquest. We exhibit to  Mankind the remarkable Spectacle of a People attacked by unprovoked Enemies, without any imputation or even suspicion of Offence. They boast of their Privileges and Civilization, and yet proffer no milder Conditions than Servitude or Death.
                        In our own native Land, in defence of the Freedom that is our Birthright, and which we ever enjoyed till the late Violation of it—for the protection of our Property, acquired solely by the honest Industry of our fore-fathers and ourselves, against Violence actually offered, we have taken up Arms. We shall lay them down when Hostilities shall cease on the part of the Aggressors, and all danger of their being renewed shall be removed, and not before.
                        With an humble Confidence in the Mercies of the supreme and impartial Judge and Ruler of the Universe, we most devoutly implore his Divine Goodness to protect us happily through this great Conflict, to dispose our Adversaries to reconciliation on reasonable Terms, and thereby to relieve the Empire from the Calamities of civil War.
                    